Supreme Court of Florida
                                    ____________

                                   No. SC19-1625
                                   ____________


IN RE: AMENDMENTS TO CANONS 4 AND 5 OF THE FLORIDA CODE
                OF JUDICIAL CONDUCT.

                                    May 28, 2020

PER CURIAM.

      Before the Court is the petition of the Florida Judicial Ethics Advisory

Committee (JEAC) proposing amendments to Canons 4 and 5 of the Florida Code

of Judicial Conduct (Code). We have jurisdiction. See art. V, § 2(a), Fla. Const.

      In 2018, the JEAC issued an advisory opinion with respect to the following

question:

      May the Florida Conference of Circuit Judges and the Conference of
      County Court Judges of Florida (collectively “Conferences”) or
      individual judges seek donations from the Conferences’ members so
      that the Conferences can directly provide monetary assistance, to
      fellow judges, judicial assistants, and court staff impacted by
      Hurricane Michael?

Fla. JEAC Op. 2018-27 at 1.

      The JEAC limited its analysis of the question to the activities of individual

judges, i.e., judge-to-judge solicitation of funds, as it does not provide ethics
advice to the Conferences. Id. at 2. The JEAC determined that Canon 4 (A Judge

Is Encouraged to Engage in Activities to Improve the Law, the Legal System, and

the Administration of Justice) was controlling, as the Conferences do not constitute

civic or charitable organizations under Canon 5 (A Judge Shall Regulate

Extrajudicial Activities to Minimize the Risk of Conflict with Judicial Duties). Id.

at 2-5. But the JEAC split evenly on the ultimate question of whether the canon

permitted the type of judge-to-judge fundraising activities at issue; six members

believed that Canon 4D(2)(a) permitted such activities only if the funds are used

for a law-related purpose, while the other six observed that no such limitation on

the use of solicited funds is expressly contained in the canon and that a judge need

only avoid the appearance of coercion. Id.

      Believing the opinion addressed an important ethical issue that should be

resolved, the Court asked the JEAC to further consider the type of fundraising

activities at issue in its advisory opinion and provide a recommendation as to

whether such activities should be allowed or prohibited. In response to the Court’s

request, the JEAC submitted a report, along with proposed amendments supported

by a minority of the JEAC to Canons 4 and 5. The JEAC unanimously

recommends in the report that the judge-to-judge solicitation described in advisory

opinion 2018-27 be prohibited. The JEAC notes, however, that a judge may

undertake comparable fundraising activities under Canon 5C(3)(b) on behalf of an



                                        -2-
“educational, religious, charitable, fraternal, sororal or civic organization not

conducted for profit,” if he or she solicits monetary donations from only judges he

or she does not exercise supervisory or appellate authority over. According to the

JEAC, limiting the judge-to-judge fundraising described in advisory opinion 2018-

27 to the circumstances set out in Canon 5C(3)(b) ensures that solicited funds are

used for “well-defined purposes” and are accounted for and distributed

appropriately.

      A minority of the JEAC, five members, believe amendments to Canons 4

and 5 are needed to clarify when judge-to-judge solicitation is appropriate.

Specifically, the JEAC minority propose amending Canon 4D(2)(a) to include the

phrases “only on behalf of such an organization,” and “to be used only for a law

related purpose,” to clarify that judge-to-judge solicitation may be performed on

behalf of a law-related organization or entity only in situations where the solicited

funds will be used for a law-related purpose. The JEAC minority also propose

amending Canon 5C(3)(b)(i) to include the phrase “only on behalf of such an

organization,” to clarify that judge-to-judge solicitation may be performed only on

behalf of the types of civic and charitable organizations identified in Canon 5C(3).

A majority of the JEAC do not believe such amendments are needed and that

Canons 4 and 5 already make clear when judge-to-judge solicitation is appropriate.




                                         -3-
      The Court treated the JEAC’s report as a petition to amend the Code and

published the minority’s proposed amendments for comment. No comments were

received.

      Having considered the petition and proposed amendments, the Court has

determined that the existing rule provisions prohibit the judge-to-judge solicitation

addressed in advisory opinion 2018-27 and that the scope of those provisions is not

ambiguous. The Conferences are not civic or charitable organizations. See Fla. R.

Jud. Admin. 2.220(a)(2), (b)(2). Rather, as organizations tasked with judicial

education, improving the administration of justice, and the overall betterment of

the judicial system in Florida, they are law-related organizations under Canon 4D.

See id. Although Canon 4D(2)(a) permits certain judge-to-judge fundraising on

behalf of the Conferences, the use of such funds is necessarily limited to law-

related purposes consistent with the Conferences’ mission. See Fla. Code of Jud.

Conduct, Canon 4D(2)(a). The desire to provide financial aid to fellow judges and

court staff adversely affected by Hurricane Michael is laudable, but such assistance

may only be provided through a civic or charitable organization in accordance with

Canon 5C(3), not through the Conferences.

      Since we agree with the JEAC majority that Canons 4 and 5 already make

clear when judge-to-judge solicitation of funds is permitted, we decline to adopt




                                        -4-
the amendments proposed by the JEAC minority to Canons 4D(2)(a) and

5C(3)(b)(i).

      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, and MUÑIZ, JJ.,
concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – The Code of Judicial Conduct

Hon. W. Joel Boles, Chair, Pensacola, Florida, Hon. James A. Edwards, Past
Chair, Daytona Beach, Florida, and Melissa E. Hamilton, Senior Attorney, Judicial
Ethics Advisory Committee, Tallahassee, Florida,

      for Petitioner




                                      -5-